DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-41 and 44-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious an apparatus for generating nitric oxide as disclosed in claims 1, 14 and 32 or method for generating nitric oxide as disclosed in claim 39.
Applicant’s remarks filed on 4/20/22 are persuasive. With regard to the prior art of Crosbie Applicant persuasively argues that a person of ordinary skill in the art would not be motivated to modify Crosbie to include a sensor for detecting that the concentration of nitrogen dioxide exceeds a predetermined value such that a controller is configured to one or more of instruct a user to replace the scavenger and cease supplying the electric signal to the electrodes to cease nitric oxide production. Applicant argues on pages 13-14 of the remarks that Crosbie already includes multiple protections against nitrogen dioxide. In paragraph 90 Crosbie teaches a membrane which is impermeable to nitrogen dioxide, paragraph 71 Crosbie teaches a high air velocity to minimize production of nitrogen dioxide and in paragraph teaches supplying only during inhalation. Further as noted by Applicant Crosbie teaches controlling the spark timing gap to reduce generation of nitrogen dioxide. There is no suggestion to monitor the condition of the scavenger in Crosbie without the benefit of impermissible hindsight. 
Therefore, as none of the prior art references disclose or render obvious all of the structural and functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785